NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 20, 2021 *
                               Decided October 21, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       DIANE P. WOOD, Circuit Judge
No. 20-3176

VICTOR ROBINSON,                                  Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Western District of
                                                  Wisconsin.

      v.                                          No. 20-cv-203-bbc

SANDRA MCARDLE & JOLINDA                          Barbara B. Crabb,
WATERMAN,                                         Judge.
    Defendants-Appellees.
                                       ORDER

       Victor Robinson, a Wisconsin inmate, appeals the district court’s dismissal of the
second of his two suits asserting that he was wrongly given prescription medications
that made him ill and caused him to pass out and injure himself when he fell. Because
the court correctly determined that Robinson’s second suit was barred by claim
preclusion, we affirm.

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3176                                                                           Page 2

        Robinson filed successive deliberate-indifference lawsuits over what he describes
as a “medication mix up” in December 2017, while he was housed at the Wisconsin
Secure Program Facility. In the first suit, filed in 2018, Robinson sued several prison
officials, including Dr. Sandra McArdle and nurse Jolinda Waterman, for giving him a
fellow inmate’s prescription medication—meclizine, an antihistamine—that made him
dizzy, pass out, and suffer a concussion after he hit his head. A judge in the Eastern
District of Wisconsin entered summary judgment for the defendants after concluding
that no reasonable jury could find, based on their unopposed facts, that any defendant
had acted with deliberate indifference. We affirmed. Robinson v. Waterman, 1 F.4th 480,
482 (7th Cir. 2021).

       In 2020, shortly after summary judgment was entered against him in his first suit,
Robinson filed this suit in the Western District of Wisconsin over the same episode. This
time he asserted that he had suffered an allergic reaction to two wrongly prescribed
antihistamines. He alleged that diphenhydramine “in combination with” meclizine
caused his injuries. Attempting to differentiate this suit from his first, he clarified that
his complaint concerned not the meclizine but the erroneous prescription for
diphenhydramine. He alleged that McArdle improperly prescribed diphenhydramine
to him, that Waterman inexplicably altered the date McArdle prescribed it, and that
neither defendant discussed the medication with him nor realized that it was supposed
to be prescribed to another inmate.

       The district court granted the defendants’ motion to dismiss Robinson’s suit
under the doctrine of claim preclusion, concluding that the suit arose from the same set
of operative facts as the previous suit, that the suit involved the same parties, and that
the previous suit ended in a final judgment on the merits. See Matrix IV, Inc. v. Am. Nat.
Bank & Tr. Co. of Chicago, 649 F.3d 539, 547 (7th Cir. 2011). The court acknowledged
Robinson’s new theory of causation but determined that he could and should have
raised it in his previous suit.

        Claim preclusion blocks a second lawsuit when there is (1) an identity of the
parties, (2) an identity of the claims, and (3) a prior final judgment on the merits. Daza v.
State, 2 F.4th 681, 683 (7th Cir. 2021) (citing Lucky Brand Dungarees, Inc. v. Marcel Fashions
Group, Inc., 140 S. Ct. 1589, 1594–95 (2020)). The second element depends on whether the
claims in each suit are based on the same “core of operative facts that give rise to a
remedy.” Adams v. City of Indianapolis, 742 F.3d 720, 736 (7th Cir. 2014). Thus, when a
second suit is based on the same, or nearly the same, factual allegations as the first, the
No. 20-3176                                                                           Page 3

later suit is blocked by claim preclusion. Czarniecki v. City of Chicago, 633 F.3d 545, 550
(7th Cir. 2011).

        Robinson’s brief is minimally developed, see FED. R. APP. P. 28(a)(8), but we
address the one relevant argument we can discern: he contends that there is no identity
of the claims between his first and second lawsuits. He asserts that this second suit
concerns the wrongful prescription to him of meclizine and diphenhydramine, which, in
combination, caused his allergic reaction, fall, and concussion.

       Yet the district court rightly determined that both suits rest on the same
operative facts: Robinson fell and injured himself on December 17, 2017, because of an
allergic reaction to antihistamines that may have been wrongly prescribed. Even if
Robinson altered his theory of causation in the present suit, the same core of operative
facts underlies both suits, which are based on nearly identical factual allegations that
resulted in the same injury. See Adams, 742 F.3d at 736 (upholding application of claim
preclusion in plaintiffs’ second of two Title VII suits alleging same core of operative
facts about promotion process). Because the other two elements of claim preclusion are
not disputed, the district court properly dismissed the suit on claim preclusion grounds.

                                                                                 AFFIRMED